Citation Nr: 1506071	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-14 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).


REMAND

The Veteran was scheduled for a hearing before the Board at the Board's central office in Washington, D.C. on September 23, 2014.  Prior to the hearing, in August 2014, the Veteran submitted a correspondence wherein he stated that he was unable to travel to the September 2014 hearing.  Instead of the central office hearing, he requested that he be scheduled for a video conference hearing before the Board to be held at the RO.  This hearing has not been scheduled and a withdrawal of this request is not found in the record.

Accordingly, the case is remanded for the following action:

Schedule the Veteran for a Board hearing via video conference at the earliest opportunity. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




